Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Amendment filed on 01/22/2021.
Claim 24 has been amended.
Claims 41-42 have been added.
Claims 1-18, 24-32, 37-42 are pending in the instant application.
Claims 1-18 and 37-40 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 24-32, 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NIIDOME et al (Poly(ethylene glycol)-Modified Gold Nanorods as a Photothermal Nanodevice for Hyperthermia. Journal of Bioma,terials Science 20 (2009) 1203-1215) in view of DE CORTE et al (US 2004/0224986), BOYES et al (US 2009/0060839) and HU et al (Development of adenovirus immobilization strategies for in situ gene therapy. J Gene Med 2008; 10: 1102–1112).
	Applicant’s claims are directed to a composition for photothermal comprising of: a rod structure, such as gold; a biocompatible molecular layer coating, such as polyethylene glycol and a molecular probe, such as targeting ligand, such as anti-epidermal growth factor receptor anitbody.
	NIIDOME teaches a composition for photothermal comprising of: a rod structure, such as gold nanorods (see title); a biocompatible molecular layer coating, such as polyethylene glycol (see title) and a molecular probe, such as targeting ligand, such as anti-Her2 antibodies (see pg. 1204) which is an anti-epidermal growth factor receptor antibody, wherein “targeted delivery of gold nanorods to the tumor is an important key to improve the therapeutic effect” (see abstract). Additional disclosure include: infrared region (see abstract); nanorods were 65nm x 11nm (see pg. 1206); crosslinkers were used to attach antibody (see pg. 1205).
	NIIDOME does not teach conjugating imaging agent to targeting ligand.
	DE CORTE teaches the prior art had known of conjugating targeting ligand with imaging agent and drug delivery vehicles (see [0002]) 

	HU teaches the prior art had known of optimizing crosslinker concentration, such as glutaraldehyde crosslinker, wherein “the avidin and biotin conjugation profiles differed significantly. Avidin conjugation increased with glutaraldehyde concentration and was saturated at 0.75% glutaraldehyde; however, a sharp decline in conjugation occurred with glutaraldehyde levels greater than 7.5% (Figure 2a). Biotin conjugation followed a different trend than avidin. The surface biotin, when in a system with increasing crosslinker, eventually reached a plateau at approximately 7.5% glutaraldehyde (Figure 2b). However, there was no decrease in conjugation at the highest concentration of crosslinker as was observed with avidin conjugation. Despite finding that 0.75% and 7.5% glutaraldehyde have the best conjugation rates for avidin and biotin, respectively, these high levels of glutaraldehyde may be harmful to cells. Therefore, to avoid potential cytotoxicity, 0.25% glutaraldehyde was applied for the following experiments because this level was effective for crosslinking and yet was nontoxic to cells in culture (see pg. 1106, 1st col).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to imaging agents by using crosslinkers to the targeting ligand. The person of ordinary skill in the art would have been motivated to make those modifications, 
The references do not specifically teach adding the aspect ratio as claimed by Applicant.  The aspect ratio of a gold nanorod is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, varying the imaging or electronic properties of the nanorod.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of aspect ratio would have been obvious at the time of Applicant's invention.
The references do not specifically teach adding the crosslinking to target linking ratio amount as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, effective conjugation amount versus any side effect.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

	Note, claims 27-28 are intended use, wherein it appears the prior art’s gold nanorods are capable of these intended use.

Response to Arguments
	Applicant argues that the advantages of conjugating ligands with an imaging agent for fluorescent imaging in vivo have not been demonstrated "in conjunction with photothermal therapies" (see paragraph [0085]). Thus, it was not known what effect conjugation with an imaging agent would have on the effectiveness of the ligand. Applicants unexpectedly discovered that Applicant's photothermal nanostructure device "appeared to maintain validity even after the addition of a fluorescent label to the antibody conjugation," and the binding affinity of the ligand was not negatively impacted by the conjugated imaging agent (see paragraph [0091], [0093], [0097], [0098], and [0103]). There is nothing in Niidome that teaches, discloses, or suggests the use of an imaging agent, much less the conjugation of a targeting ligand to an imaging agent. Additionally, Niidome provides no disclosure, teaching or suggesting with regard to a molecular probe that includes a "targeting ligand capable of binding to a receptor site of a cell" and that "is formed by selecting a molar ratio, ranging from 37:1 to 3000:1, of a cross-linking agent to the targeting ligand, adding the targeting ligand at a particular amount to a linker solution containing the cross-linking agent to form a ligand cross-linker solution, the linker solution having a particular concentration of the cross-linking agent to comply with the determined 
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, as discussed in the rejection, the references teaches Applicant’s invention when combined, wherein there is motivation to combined, such as providing imaging. Additionally, the amount ratio of crosslinker appears to be an optimization process and does not appear to be unexpected, especially when crosslinking conjugation can vary with different ligands and Applicant’s claims are broader in scope than the alleged unexpected result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618